Citation Nr: 1739443	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified at a hearing before the undersigned in May 2012.  A transcript is of record.

The Board remanded this case in August 2012 and in November 2016 for additional development.  It now returns for appellate review.

The issues of entitlement to an initial evaluation in excess of 70 percent for PTSD with major depressive disorder and alcohol dependence and entitlement to a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  In a March 2009 rating decision, the Veteran was granted service connection for PTSD and assigned a 50 percent evaluation effective February 9, 2009, under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The next higher rating is 70 percent.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.).

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As a result, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas").

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  VA implemented DSM-5, effective August 4, 2014, and determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Because the Veteran's claim was originally certified to the Board in February 2012, the DSM-IV is applicable to this case.  However, insofar as the VA examiners evaluated the Veteran under DSM-V, the Board notes their findings.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Factual Background

VA outpatient treatment records show that the Veteran was assigned GAF scores of 44 in August 2008 and 49 in February 2009.  He received a GAF score of 50 during an April 2010 examination.  At that exam, the Veteran reported an increase in hypervigilance.  He also reported having trouble beginning his mornings and had a history of staying in bed all day.  He denied suicidal ideation, self-injurious behavior, or psychosis.  He reported issues with controlling his temper and experienced yelling and screaming fits to the point he would punch the wall.  He stated that he suffered from anxiety at home and while driving.  He experienced nightmares and would wake up in sweats.  He denied flashbacks.

During a June 2011 examination, the Veteran received a GAF score of 45.  It was noted that the Veteran's depression had increased because he could not stay employed.  He reported drinking a dozen beers each day or a liter of hard liquor.  Mornings were described as being very difficult.  He had become withdrawn.  He called himself names and was very self-reproachful.  He denied suicidal ideation but had felt it in the past.  The Veteran complained of memory loss.  His marital relationship was stressful.  It was noted that he wanted to start school and had been accepted into a program but did not appear to take advantage of the opportunity.

The Veteran was assessed in October 2011.  At that time, the examiner assigned the Veteran a GAF score of 50.  It was noted that the Veteran experienced unemployment, intermittent marital conflict, and had few friends.  The Veteran stated that he had become increasingly withdrawn.  It was noted at his exam that the Veteran had been involved in an incident where, while working as a manager at an auto parts store, he was escorted off the premises by police because his supervisor felt he might become violent.  He had only been at the job for about 6 months.  The Veteran reported that after about 90 days starting that job, his PTSD symptoms had grown more problematic.  Both the Veteran and his wife explained that the Veteran had experienced this 90-day cycle in the past.  It was determined that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances with motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  It was found that the Veteran's overall mental health functioning fell within the serious to moderate range of symptomatology.

The Veteran's most recent assessment occurred in December 2016.  At the exam, the Veteran explained to the examiner that, due to his PTSD, he would not be able to maintain employment.  It was noted that he was unemployed at the time of the exam and that he has had trouble maintaining employment in the past.  He also explained that he found it was physically exhausting to get himself to work and to get through his workday.  He also reported that he self-medicated with alcohol in order to deal with stress.  However, his abuse of alcohol had improved.  Upon examination, the Veteran was appropriately dressed and groomed.  Speech was normal.  Affect was described as being dysthymic and anxious.  His insight and judgment were described as being intact.  Thought processes were logical and goal-directed.  His relationship with his wife was described as being better and that he had a great relationship with his daughter.  He noted that he did not have much of a social life and found it difficult to maintain steady friendships.  His depression leaves him unable to get out of bed or leave his house.  The Veteran denied suicidal or homicidal ideation, hallucinations, or delusions.  He experienced weekly nightmares.  The examiner noted that the Veteran's PTSD was reportedly stable as compared to his 2011 evaluation, as he reported that his condition is "no better, no worse," and that his level of depression appeared to have slightly worsened, as his current diagnosis of depression represents more
symptoms than his 2011 diagnosis of "Depressive Disorder NOS."


C.  Analysis

As noted above, a rating of 70 percent requires a showing of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

After thoroughly reviewing the evidence, as summarized above, the Board finds that an increased rating is warranted because there is evidence suggesting that the Veteran suffers occupational and social impairment, with deficiencies in most areas due to his PTSD.   For example, he has not maintained employment for any significant length of time or any work relationships, has experienced marital problems, has few if any close friends, and has experienced some suicidal ideation.  The record demonstrates that he has difficulty with maintaining a routine that involves socializing with other people, and that he suffers from symptoms associated with his PTSD that affect his ability to work.  The GAF scores assigned throughout this appeal period have consistently ranged from 44 to 50, which are indicative of serious symptoms or a serious impairment in social and occupational functioning.  Based on the entirety of this record, the Veteran's disability picture for his PTSD most closely approximates the 70 percent disability rating.  See 38 C.F.R. § 4.7.


ORDER

An initial disability rating of 70 percent for PTSD is granted.


REMAND

While the Board sincerely regrets the delay, the claims of entitlement to an initial evaluation in excess of 70 percent for PTSD and entitlement to a TDIU must be remanded for further development to ensure that they are afforded every consideration.

With respect to a TDIU, in August 2012 the Board remanded the Veteran's claim for further development, including to gather the Veteran's complete VA treatment records and to provide him a VA examination.  It was remanded yet again in November 2016 to provide him with the necessary examination to decide his claim.

Thereafter, a review of the record shows that the Veteran failed to report for a VA examination of his knees scheduled for April 6, 2017.  See Deferred Rating Decision, dated March 16, 2017, noting that the Veteran was to be scheduled for a VA examination to determine the current level of severity for his service-connected bilateral knee disability, to include the impact on employment.  In a correspondence dated June 2017, the Veteran asserts that he failed to report to his examination due to inclement weather.  The Board finds that he has presented good cause for failing to report for the April 2017 examination and that the examination should be rescheduled.

Further, in a July 2017 Appellate Brief, the Veteran's representative stated that the Veteran's PTSD had worsened since his December 2016 VA examination and requested that he be scheduled for an additional VA examination.  Thus, the Veteran should be afforded an additional examination on remand, and his updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from December 2016 forward.  

2.  Next, schedule the Veteran for a VA psychiatric examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

The examiner must identify the symptoms and functional impairment associated with the Veteran's PTSD with major depressive disorder and alcohol dependence, and discuss the degree of occupational and social impairment caused by his symptoms.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose. 

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Schedule the Veteran for a VA examination of his knees.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

The examiner must identify the symptoms and functional impairment associated with the Veteran's service-connected bilateral patellofemoral syndrome of the knees and bilateral medial-lateral instability of the knees.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose. 

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD with major depressive disorder and alcohol dependence; bilateral patellofemoral syndrome of the knees; and bilateral medial-lateral instability of the knees).

The examiner must suggest the type or types of employment, if any, in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


